Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 21 December 2021, in which claims 1-15 have been cancelled, and new claims 16-31 have been added, is acknowledged.
Claims 16-31 are pending in the instant application. 
Claims 16-31 are being examined on their merits herein. 
Priority
This application is a Continuation of U.S. Patent Application 16/812,661, filed on 9 March 2020, now abandoned; which is a Continuation of U.S. Patent Application 15/762,630, filed on 23 March 2018, now abandoned; U.S. Patent Application 15/762,630 is a National Stage entry of International Application No. PCT/US2016/053225, filed on 23 September 2016, claiming the benefit of priority of U.S. Provisional Patent Application No. 62/222,844, filed on 24 September 2015. 
The Application Data Sheet (ADS), submitted on 15 October 2021, incorrectly states that the filing date for U.S. Patent Application 15/762,630 is 23 September 2016. Appropriate correction is required.

    PNG
    media_image1.png
    77
    732
    media_image1.png
    Greyscale




Information Disclosure Statement
 The information disclosure statements (IDS) submitted on 24 August 2022 (three documents) are acknowledged and have been considered. 
Claim objection
Claim 16 is objected to because the recitation “a pharmaceutically acceptable salt of 0.1-10% wt. of lipoic acid choline ester” should read --0.1-10% wt. of a pharmaceutically acceptable salt of lipoic acid choline ester--.
Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	 Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 31 is drawn to a shelf stable and/or non-irritating eye-drop solution prepared by the method of claim 25; however, claim 25 recites LACE salt and water as the only ingredients being mixed in the composition. Claim 25 is drawn to a method of producing the pharmaceutical composition according to claim 16; a composition of claim 16 comprises LACE salt, water, a tonicity adjusting agent, a preservative, a buffer and a biochemical energy source. It is not clear whether claim 31 is directed to a composition comprising LACE salt and water, produced by mixing the two ingredients according to the method of claim 25, or rather the composition of claim 31 contains all the ingredients of a composition of claim 16. Appropriate clarification is required.

Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 25, the phrases "preferably less than 2 ppm" and “preferably for 8 hours” render the claim indefinite because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction of the claim language is required.
In the interest of compact prosecution, the examiner interprets claim 25 to recite that water has less than 2 ppm of oxygen and mixing is for 8 hours.

 	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 19 is drawn to the composition of claim 16, wherein the composition is preservative free; however, claim 16 is drawn to a composition comprising 0.003-0.01% wt. preservative. 
Since a composition of claim 16 does contain a preservative, there is lack of antecedent basis for the limitation “wherein the composition is preservative free” of claim 19, in claim 16.
Appropriate clarification is required.


Claim Rejections- 35 USC 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim interpretation for claims 16-24.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”). See MPEP 2111.02. In this case, the body of claims 16-24 fully and intrinsically set forth all the limitations of the claimed invention, namely a pharmaceutical composition comprising a salt of lipoic acid chloline ester; the preamble “for the treatment of presbyopia” only states the intended use of the composition. Thus, the preamble is not given any patentable weight.
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 16-31 are rejected under AIA  35 U.S.C. 103 as obvious over Garner et al. (WO 2015/134510, published 11 September 2015, cited in IDS).
Garner (WO 2015/134510) teaches a pharmaceutical composition ([0067]) comprising:
1.0% -10% lipoic acid choline ester (LACE) or salt 
0.5% - 5% glycerin (as in instant claims 16, 18)
0.005%-0.1% preservative (e.g. benzalkonium chloride, as in instant claim 21)
0.1% -5% biochemical energy source such as alanine,
having a pH of 4 to 6, which is within the range in instant claim 22,
wherein the concentration of ingredients in the composition are overlapping with the instantly claimed ranges, 
and wherein the compositions have shelf life stability of greater than 3 months, as in instant claim 23.
Garner teaches [0025] chloride, bromide, or iodide salt as salts of lipoic acid choline ester, as in instant claim 17.
Garner exemplifies ([0069]-[0071]) pharmaceutical compositions wherein the concentration of ingredients are within the ranges of instant claim 16. 

    PNG
    media_image2.png
    426
    664
    media_image2.png
    Greyscale

Garner teaches [0049] that the compositions of the invention comprise a suitable buffer agent such as, for example, acetate buffer, borate buffer (which are buffers of instant claim 16), phosphate buffers, or citrate buffer. While Garner chooses to exemplify compositions comprising phosphate buffer ([0099], Table 1) or citrate buffer ([0101], Table 2), Garner clearly teaches that buffers such as acetate buffer, borate buffer, phosphate buffers, or citrate buffer can be used interchangeably to achieve the desired pH for the pharmaceutical composition. 
Garner teaches [0048] that suitable preservatives are, for example, benzalkonium chloride (BAK), EDTA, polyquartenium-1. Thus, Garner implicitly teaches compositions free of benzalkonium chloride, as in instant claim 20, wherein benzalkonium chloride is replaced by EDTA or polyquartenium-1, which can be used interchangeably as preservatives in the composition. Garner also teaches [0048], page 13 that, in some embodiments, the pharmaceutical composition is free of a preservative, as in instant claim 19. 
Garner teaches the formulations of the invention are non-irritating eye drop solutions (Example 6, page 37, [0121]), as in instant claims 24, 31, and are useful in the treatment of presbyopia (Example 8, page 38).
Garner teaches [0072] that the lipoic acid choline ester is susceptible to light induced oxidation. Garner teaches [0072] a method of storing the formulations of the invention in an oxygen-free environment. Garner teaches [0073] that the aqueous environment in which the lipoic acid choline ester is stored is an aqueous environment free of oxygen.
Garner teaches storage of LACE formulation in a low density polypropylene bottle (LDPE) ([0093], [0094]), as in instant claim 29.
Garner teaches ([0010], [0038]) that the pharmaceutical composition of the invention is prepared by mixing the pharmaceutically acceptable salt of lipoic acid choline ester [0013], the non-aqueous excipient (glycerol, [0011]) and the aqueous solution, sequentially or simultaneously. The mixing is conducted at a temperature of 20 °C to 100°C ([0012], [0062]), e.g. 20°C ([0062], line 4), as in instant claim 27. 
Garner teaches that the mixing is carried out for 8 hours ([0062], last two lines), as in instant claim 25.
Garner teaches that stable formulations at 5°C for 3 months [0105]; thus, Garner implicitly teaches that the formulations of the invention are stored at 5°C, which is within the range of instant claim 25.
Garner dose not exemplify pharmaceutical compositions comprising acetate buffer, borate buffer or acetate/boric acid buffer, as in the instant claims.
Garner does not specifically teach finely grinding the salt of LACE so that the average particle size is no greater than 5 mm, as in instant claim 25.
Garner does not specifically teach that the water used for preparing the composition has less than 2 ppm of oxygen, as in instant claim 25.
Garner does not teach adding nitrogen as inert gas before capping the ophthalmic bottle containing the composition, as in claims 25, 28, nor does he teach packaging the ophthalmic bottle in a gas-impermeable pouch containing an oxygen scavenger, as in instant claims 25, 26.
Garner does not teach that the ophthalmic bottle is a blow-fill-seal unit, as in instant claim 30.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Garner to arrive at the instant invention.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to prepare a pharmaceutical composition as an eye drop comprising lipoic acid choline ester chloride, a tonicity adjusting agent, a preservative, a buffer and a biochemical energy source in water, in the instantly claimed ranges because Garner teaches all said ingredients in a pharmaceutical composition useful as an eye drop. Further, the concentrations of the ingredients in the composition taught by Garner overlap with the instantly claimed ranges. 
Further, the person of ordinary skill in the art would have been motivate to add a buffer such as acetate or borate buffer to the compositions disclosed in [0069]-[0071] by Garner, or to substitute phosphate buffer or citrate buffer by acetate or borate buffer in disclosed compositions Table 1, 2 in Garner, because Garner teaches acetate buffer, borate buffer, phosphate buffers, or citrate buffer used interchangeably to achieve the desired pH for the pharmaceutical compositions. Thus, a person of ordinary skill in the art would have used borate or acetate buffers in the pharmaceutical compositions taught by Garner, with a reasonable expectation of success.
With respect to claims 25-31, the person of ordinary skill in the art would have been motivated to prepare a pharmaceutical composition of lipoic acid choline ester (LACE) chloride by finely grinding the LACE chloride (to enhance drug dissolution and solubility) and adding the ground material to water that has less than 2 ppm of oxygen, because Garner teaches that the lipoic acid choline ester is susceptible to oxidation, and Garner also teaches the aqueous environment in which the lipoic acid choline ester is stored is an aqueous environment free of oxygen. 
Thus, the person of ordinary skill in the art would have been motivated to remove/eliminate the oxygen from the water used to prepare a mixture of LACE plus water to be administered as an ophthalmic composition, in order to minimize oxidation of LACE which generates degradation products. Further, the person of ordinary skill in the art would have removed/eliminated oxygen from the pharmaceutical composition of LACE during storage, because Garner teaches a method of storing the formulations of the invention in an oxygen-free environment. Thus, the person of ordinary skill in the art would have been motivated to use nitrogen inert gas as an inert gas overlay before capping the ophthalmic bottle containing the LACE pharmaceutical composition, and would have stored the ophthalmic bottle in a gas-impermeable pouch containing an oxygen scavenger, with the expectation that such a strategy will ensure that the risk of oxidation of LACE with formation of degradation products is minimized throughout storage as thus the stability of the LACE composition is improved.
As such, instant claims 16-31 are rejected as prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 18-20 of U.S. Patent No. 8,410,162 (cited in IDS), in view of Garner (WO 2015/134510). Although the conflicting claims are not identical, they are not patentably distinct from each other because a composition of claims 18-20 of U.S. Patent No. 8,410,162 renders obvious instant claims 16-31.
Claim 18 of U.S. Patent No. 8,410,162 is drawn to a pharmaceutical composition comprising lipoic acid choline ester, a biochemical energy source, a tonicity agent, buffer, wherein the concentration ranges of the ingredients in claim 18 of U.S. Patent No. 8,410,162 overlap with the instantly claimed concentration ranges. Claims 19 and 20 define the buffer to be phosphate buffer, and the biochemical energy source to be alanine; glycerol and benzalkonium chloride are not listed as ingredients in the claimed composition.
Garner (WO 2015/134510) is as above. 
Garner teaches phosphate buffer, acetate buffer, borate buffer as buffers used to achieve the desired pH in a pharmaceutical composition as non-irritating eye drop solutions comprising lipoic acid choline ester (LACE).  
A person of ordinary skill in the art would be motivated to add glycerol and benzalkonium chloride and to replace a phosphate buffer from the pharmaceutical compositions of claims 18-20 of US patent 8,410,162, with another buffer such as acetate buffer or borate buffer, to arrive at the instant invention, with the expectation that the resulting pharmaceutical compositions are suitable for ophthalmic use.
As such, instant claims 16-31 are rendered obvious at least by claims 18-20 of U.S. Patent No. 8,410,162.

Claims 16-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 5-11, 13, 14, 16-21 of co-pending U.S. Patent Application No. 17/592,700 (cited in PTO-892), in view of Garner (WO 2015/134510). Although the conflicting claims are not identical, they are not patentably distinct from each other because a composition of claims 5-11, 13, 14, 16-21 of co-pending U.S. Patent Application No. 17/592,700 renders obvious instant claims 16-31.
Claims 5-11, 13, 14, 16-21 of co-pending U.S. Patent Application No. 17/592,700 are drawn to a pharmaceutical composition comprising lipoic acid choline ester, a biochemical energy source, buffer, claims 19-21 recite the concentration ranges of the ingredients which overlap with the instantly claimed concentration ranges. Claims 20 and 21 define the buffer to be phosphate buffer, claims 14, 21 define the biochemical energy source to be alanine; glycerol and benzalkonium chloride are not listed as ingredients in the claimed composition.
Garner (WO 2015/134510) is as above. 
Garner teaches phosphate buffer, acetate buffer, borate buffer as buffers used to achieve the desired pH in a pharmaceutical composition as non-irritating eye drop solutions comprising lipoic acid choline ester (LACE).  
A person of ordinary skill in the art would be motivated to add glycerol and benzalkonium chloride and to replace a phosphate buffer from the pharmaceutical compositions of claims 5-11, 13, 14, 16-21 of co-pending U.S. Patent Application No. 17/592,700 with another buffer such as acetate buffer or borate buffer, to arrive at the instant invention, with the expectation that the resulting pharmaceutical compositions are suitable for ophthalmic use.
As such, instant claims 16-31 are rendered obvious at least by claims 5-11, 13, 14, 16-21 of co-pending U.S. Patent Application No. 17/592,700.
This is a provisional nonstatutory double patenting rejection.

Claims 16-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. patent 11,426,381 (cited in PTO-892), in view of Garner (WO 2015/134510). Although the conflicting claims are not identical, they are not patentably distinct from each other because a composition of claims 1-9 of U.S. patent 11,426,381 renders obvious instant claims.
Claims 1-9 of U.S. patent 11,426,381 are drawn to a pharmaceutical composition comprising lipoic acid choline ester, a preservative, a biochemical energy source, glycerol, and water, having a pH of 4 to 6, wherein the concentration ranges of the ingredients are within the instantly claimed ranges; claims 2,3 recite benzalkonium chloride as preservative; claim 2 recites alanine as a biochemical energy source; claims 6, 7 recite that the composition further comprises a buffer such as acetate or borate.
Garner is as above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of claims 1-9 of U.S. patent 11,426,381 and Garner to arrive at the instant invention.
The person of ordinary skill in the art would have been motivated to prepare a pharmaceutical composition as an eye drop comprising lipoic acid choline ester chloride, a tonicity adjusting agent, a preservative, a buffer and a biochemical energy source in water, in the instantly claimed ranges because claims 1-9 of U.S. patent 11,426,381 teach all said ingredients in a pharmaceutical composition useful as an eye drop. Further, the concentrations of the ingredients in the composition taught by claims 1-9 of U.S. patent 11,426,381 overlap with the instantly claimed ranges. 
As such, instant claims 16-31 are rendered obvious by claims 1-9 of U.S. patent 11,426,381.

Claims 16, 18-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 31, 32, 34-37, 43-46 of co-pending U.S. patent application 17/463, 391 (cited in PTO-892, notice of allowability mailed), in view of Garner (WO 2015/134510). Although the conflicting claims are not identical, they are not patentably distinct from each other because a composition of claims 31, 32, 34-37, 43-46 of co-pending U.S. patent application 17/463, 391 renders obvious instant claims.
Claims 31, 32, 34-37, 43-46 of co-pending U.S. patent application 17/463, 391 are drawn to a pharmaceutical composition comprising lipoic acid choline ester besylate, a preservative, a buffer, claim 37 recites concentration ranges of the ingredients within the instantly claimed ranges; claim 45 recites benzalkonium chloride as preservative; claims 43, 44 recite buffer such as acetate or borate.
Garner is as above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of claims 31, 32, 34-37, 43-46 of co-pending U.S. patent application 17/463, 391 and Garner to arrive at the instant invention.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to prepare a pharmaceutical composition as an eye drop comprising lipoic acid choline ester besylate, a preservative, a buffer and a biochemical energy source in water, in the instantly claimed ranges because claims 31, 32, 34-37, 43-46 of co-pending U.S. patent application 17/463, 391 and Garner teach all said ingredients in a pharmaceutical composition useful as an eye drop. Further, the concentrations of the ingredients in the composition taught by claims 31, 32, 34-37, 43-46 of co-pending U.S. patent application 17/463, 391 overlap with the instantly claimed ranges. 
As such, instant claims 16-31 are rendered obvious by claims 31, 32, 34-37, 43-46 of co-pending U.S. patent application 17/463, 391.

Claims 16-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 15-18 of U.S. Patent No. 8,795,706 (cited in IDS), in view of Garner (WO 2015/134510). Although the conflicting claims are not identical, they are not patentably distinct from each other because a composition of claims 15-18 of U.S. Patent No. 8,795,706 renders obvious instant claims 16-31.
Claim 15 of U.S. Patent 8,795,706 recites a pharmaceutical salt of lipoic acid choline ester; claims 16, 17 recites chloride salt.
Garner (WO 2015/134510) is as above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of claims 15-18 of U.S. Patent No. 8,795,706 and Garner to arrive at the instant invention.
The person of ordinary skill in the art would have been motivated to prepare a pharmaceutical composition comprising lipoic acid choline ester chloride, a preservative, a buffer and a biochemical energy source in water, in the instantly claimed ranges because Garner teaches all said ingredients in a pharmaceutical composition useful as an eye drop. Further, the concentrations of the ingredients in the composition taught by Garner overlap with the instantly claimed ranges. 
Thus, a person of ordinary skill in the art would have used the ingredients taught by Garner to prepare a pharmaceutical composition of the pharmaceutical salt of lipoic acid choline ester of claims 15-18 of U.S. Patent 8,795,706, with a reasonable expectation of success.
As such, instant claims 16-31 are rejected as prima facie obvious. 

Conclusion
Claims 16-31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627